Citation Nr: 1733613	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel






INTRODUCTION

The Veteran served on active duty from October 1954 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2011 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was present within the land borders of Vietnam during the Vietnam War and presumably was exposed to herbicides during active duty; he currently evidences a diagnosis of coronary artery disease. 


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board grants service connection for coronary artery disease.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as coronary artery disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2014); 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The Veteran essentially contends that he developed diagnosed coronary artery disease due to exposure to herbicides during service in Vietnam.
 
The Veteran's service personnel records show that he was awarded the Vietnam Service Medal but do not indicate service in country in Vietnam.  However, in response to a July 2011 request, the National Personnel Records Center reported in August 2011 that the Veteran served in Vietnam from December 5, 1965 to September 21, 1966. 

The Board notes that the medical evidence of record documents a current diagnosis of coronary artery disease.  See a VA Disability Benefits Questionnaire completed by J.S., M.D. dated December 2014.  

Based on the Veteran's verified service in Vietnam during the period from January 9, 1962 to May 7, 1975, he must be presumed to have been exposed to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Additionally, as there is no affirmative evidence of non-exposure, the Veteran is deemed to have been so exposed.  Accordingly, as he is also shown to have subsequently developed coronary artery disease, service connection for this disability is warranted.  
38 C.F.R. § 3.307, 3.309(e).


ORDER

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure is granted.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


